  Case 18-10801      Doc 32    Filed 11/16/18 Entered 11/16/18 17:53:10          Desc Main
                                 Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

Alan A Nagy,                              Bankruptcy No. 18-10801

                   Debtor.                Honorable Pamela S. Hollis



                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                        NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #31) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on November 16, 2018.

Dated: November 16, 2018                     Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of Alan
                                             A Nagy,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 18-10801           Doc 32            Filed 11/16/18 Entered 11/16/18 17:53:10   Desc Main
                                              Document     Page 2 of 2




Mailing Information for Case 18-10801


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Yisroel Y Moskovits imoskovits@semradlaw.com, ilnb.courtview@SLFCourtview.com
      Janna L Quarless jquarless@semradlaw.com, ilnb.courtview@SLFCourtview.com

       Manuel Service List

       Discover Bank
       Discover Products Inc
       Po Box 3025
       New Albany, Oh 43054-3025

       American Express National Bank
       C/O Becket And Lee Llp
       Po Box 3001
       Malvern Pa 19355-0701

       Capital One Bank (Usa), N.A.
       Po Box 71083
       Charlotte, Nc 28272-1083

       Quantum3 Group Llc As Agent For
       Jh Portfolio Debt Equities Llc
       Po Box 788
       Kirkland, Wa 98083-0788

       United States Department Of Education
       Claims Filing Unit
       Po Box 8973
       Madison, Wi 53708-8973

       Bank Of America, N.A.
       P O Box 982284
       El Paso, Tx 79998-2238

       Alan A Nagy
       14 BRADFORD RD APT 204
       JOLIET, IL 60433

       Midland Funding, Llc
       Midland Credit Management, Inc. As
       Agent For Midland Funding, Llc
       Po Box 2011
       Warren, Mi 48090
